Citation Nr: 1816180	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  13-24 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) since October 16, 2007.

2. Entitlement to an initial compensable rating for bilateral hearing loss since October 16, 2007.

3. Entitlement to an initial rating higher than 30 percent for residuals of a cold weather injury to the right upper extremity since October 16, 2007.

4. Entitlement to an initial rating higher than 30 percent for residuals of a cold weather injury to the left upper extremity since October 16, 2007.

5. Entitlement to an initial rating higher than 30 percent for residuals of a cold weather injury to the right lower extremity since October 16, 2007.

6. Entitlement to an initial rating higher than 30 percent for residuals of a cold weather injury to the lower left extremity since October 16, 2007.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to December 1965.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a September 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for PTSD and rated it 30-percent disabling retroactively effective from October 16, 2007, granted service connection for bilateral hearing loss and rated it 0-percent disabling (so noncompensable) from October 16, 2007, and granted service connection for residuals of cold weather injuries to each of the upper and lower extremities and rated them each 30-percent disabling from October 16, 2007. 

The Board remanded these claims in May 2015 so the Agency of Original Jurisdiction (AOJ) could arrange for the Veteran's requested videoconference hearing before the Board.  He subsequently, in January 2016, had the hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding has been associated with the claims file, so is of record.

Following the hearing, at the Veteran's request, the Board held the record open for an additional 90 days to allow him time to obtain and submit supporting evidence.

In its May 2015 remand, the Board found that the issue of entitlement to service connection for a heart disorder, including as secondary to the PTSD, had been raised by the record in August 2013, but had not been adjudicated by the AOJ.  As the Board did not have jurisdiction over this additional claim, the Board referred the issue to the AOJ for appropriate action.  Review of the claims file does not, however, indicate that any action has been taken on this claim.  Therefore, the Board is again referring this claim to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

These appeals concerning the initial ratings for the PTSD, bilateral hearing loss, and residuals of cold weather injuries to the upper and lower extremities have been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

While the Board is going ahead and dismissing the claims concerning the initial ratings for the residuals of the cold weather injuries to the upper and lower extremities since the Veteran withdrew his appeal of these claims at the outset of his hearing, regretfully, the remaining claims concerning the initial ratings for his PTSD and bilateral hearing loss must be again remanded to the AOJ for still further development.


FINDING OF FACT

In January 2016, prior to the promulgation of a decision in this appeal, the Veteran withdrew his appeal of the claims of entitlement to initial ratings higher than 30 percent for residuals of a cold weather injury to his right upper extremity, 30 percent for residuals of a cold weather injury to his left upper extremity, 30 percent for residuals of a cold weather injury to his right lower extremity, and 30 percent for residuals of a cold weather injury to his left lower extremity.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal of these claims of entitlement to initial ratings higher than 30 percent for the residuals of the cold weather injuries to the right and left upper extremities and right and left lower extremities.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204  (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be by the Veteran or his authorized representative.  38 C.F.R. § 20.204.

At the outset of his January 2016 hearing, the Veteran's representative withdrew the appeal of the claims of entitlement to initial ratings higher than 30 percent for the residuals of a cold weather injury to the right upper extremity, 30 percent for residuals of a cold weather injury to the left upper extremity, 30 percent for residuals of a cold weather injury to the right lower extremity, and 30 percent for residuals of a cold weather injury to the left lower extremity.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims and they are summarily dismissed.



ORDER

The claims of entitlement to initial ratings higher 30 percent for residuals of a cold weather injury to the right upper extremity, 30 percent for residuals of a cold weather injury to the left upper extremity, 30 percent for residuals of a cold weather injury to the right lower extremity, and 30 percent for residuals of a cold weather injury to the left lower extremity are dismissed since withdrawn.


REMAND

Although the Board sincerely regrets the additional delay that will result from again remanding the remaining claims concerning the initial ratings for the PTSD and bilateral hearing loss, it is necessary to afford the Veteran every possible consideration.

The virtual (paperless) claims file reflects that there is outstanding evidence that is potentially pertinent to these remaining claims.  The Veteran has indicated he has received treatment for his bilateral hearing loss and PTSD at the VA Medical Center (VAMC) in Walla Walla, Washington, a VA community clinic in Yakima, Washington, and at the Vet Center in Yakima, Washington.  There are some records of this treatment in the claims file, but complete records covering the times from January 2009 to June 2010 or from August 2012 to the present appear to be outstanding.  A July 2011 VA audiology evaluation report shows he underwent audiometric testing, but the audiometric results are not in the claims file.  November 2015 and February 2016 VA treatment records show he has continued seeking VA treatment for the hearing loss.  The Veteran submitted records that show he received counseling for his PTSD at the Yakima Vet Center in 2007 and 2008, but it does not appear that the complete records of such treatment have been sought.  An August 2016 VA treatment record submitted by him shows he also received VA clinical treatment for his PTSD.  He suggested such treatment was ongoing in a May 2017 statement.  It, therefore, appears there are outstanding treatment records needing to be obtained and considered.

The Veteran was last afforded VA compensation examinations for his bilateral hearing loss and PTSD in September 2011.  A November 2015 VA audiology evaluation report, the Veteran's January 2016 testimony, and a February 2016 VA treatment record indicate a potential worsening of the hearing loss.  His and his spouse's testimony also indicate a potential worsening of the PTSD.  Thus, as the record suggests a possible worsening of the Veteran's bilateral hearing loss and PTSD since the last examinations, and the last examinations were more than six years ago, new examinations should be performed on remand.

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims for an initial compensable rating for his bilateral hearing loss and for an initial rating in excess of 30 percent for his PTSD, including his updated VA treatment records and any outstanding records of treatment at the Vet Center in Yakima, Washington.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All available reports of treatment should be associated with the claims folder.


2. After receiving all additional records, make arrangements for the Veteran to be provided the following VA compensation examinations:

(a) VA audiological examination to determine the current severity of the Veteran's service-connected bilateral hearing loss.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  Audiometric findings necessary to apply pertinent rating criteria should be made.  The examiner must describe the impact of the Veteran's bilateral hearing loss on his occupational and daily activities.  The underlying rationale for all opinions expressed should be discussed in the examination report.

(b) VA psychological examination to determine the current severity of the Veteran's service-connected PTSD. The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the PTSD. The examiner must describe the impact of the Veteran's PTSD on his occupational and daily activities.  The underlying rationale for all opinions expressed should be discussed in the examination report.


3.  After completing this additional development, and any other determined to be warranted, readjudicate these remaining claims in light of this and all other additional evidence relevant to these claims.  If these claims continue to be denied, or are not granted to the Veteran's satisfaction, send him and his representative another Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


